131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Martha Chappell, Plaintiff--Appellant,v.Mayo Clinic, Defendant--Appellee.
No. 97-1618.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 21, 1997Filed:  Dec. 2, 1997

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, MURPHY, Circuit Judges, and CONMY,1 District Judge.
PER CURIAM.


1
Martha Chappell sued the Mayo Clinic for breach of its duty of care to keep its premises in a reasonably safe condition.  She alleged she suffered injury from a fall in the clinic cafeteria when her shoe stuck on a sticky substance and appeals from the summary judgment granted by the district court2 in favor of the Mayo Clinic.  Based on our review of the record, we affirm the judgment on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, sitting by designation


2
 The Honorable David S. Doty, United States District Judge for the District of Minnesota